Citation Nr: 0831138	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an initial rating greater than 10 percent 
for plantar fasciitis, left foot.  

3.  Entitlement to an initial rating greater than 10 percent 
for residuals of a shell fragment wound of the right leg.  

4.  Entitlement to an initial compensable rating for 
bicipital tendinitis, left shoulder.  

5.  Entitlement to an initial compensable rating for 
maxillary sinusitis with septal deviation, status 
post-septorhinoplasty.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
2001.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Board issued a decision in this case in April 2007, 
denying each of the veteran's claims.  He appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in May 2008, issued an Order 
that vacated and remanded the case to the Board, pursuant to 
a May 2008 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Joint Motion provided the following reasons that a remand 
was required: (1) that VA had not fully complied with the 
duty to assist regarding the back disorder by failing to 
obtain records from a chiropractor at the medical clinic in 
Sand Hill, Fort Benning, Georgia, which had been specifically 
identified by the veteran, (2) that the June 2005 examination 
concerning the veteran's left foot was inadequate, because 
the examiner did not have the claims file for review, because 
repeat x-rays were not obtained to check for progression of 
the previously noted bone spur, nor did the examiner review 
the x-rays that were obtained in April 2001, and (3) that the 
April 2001 examination concerning the other issues was too 
remote, particularly in light of the veteran's statement a 
year and a half later that he continued to experience 
"constant pain, discomfort and fatigue" in his right leg; 
that he continued "to suffer from severe obstruction of both 
nasal passages, constant sinusitis with pain and tenderness 
in the sinus area with frequent prostrating migraine 
headaches;" and that he continued "to suffer from pain, 
weakness, stiffness and frequent episodes of dislocation" of 
his left shoulder.  

Therefore, pursuant to the Joint Motion, the Court indicated 
that a remand of all of the issues was required to obtain the 
noted chiropractor records and to schedule additional 
examinations for the other disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any needed signed 
authorization from the veteran, request 
copies of all records from the medical 
clinic in Sand Hill, Fort Benning, 
Georgia, reflecting chiropractic 
treatment between November 9, 1999, and 
April 10, 2001.  If these records would 
be service medical records which have 
already been obtained, and no additional 
records are available, prepare a 
statement to that effect for the file.  
Associate all records obtained with the 
claims file.  

2.  Schedule the veteran for examinations 
to assess his service-connected left foot 
plantar fasciitis, residuals of a right 
leg shell fragment wound, left shoulder 
bicipital tendinitis, and maxillary 
sinusitis with septal deviation, status 
post-septorhinoplasty.  The claims file 
must be reviewed by the examiner(s).  The 
examiner(s') report(s) should describe 
all current, relevant symptomatology and 
clinical findings, and, concerning the 
left foot, right leg, and left shoulder 
disabilities, should describe any 
functional loss due to the disabilities 
that develops on use or during flare-ups, 
portraying the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  The examination of 
the veteran's left foot disability must 
also include current x-rays, as well as 
comparative review of the x-rays obtained 
in April 2001.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

3.  Then readjudicate the issues on 
appeal.  If the veteran's claims are not 
granted to his satisfaction, provide him 
and his attorney with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


